835 F.2d 874Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ethel Mae LASSITER, Plaintiff-Appellant,v.Edward MURRAY, Anne F. Downs, Shirley Burton, Elinor Dowdy,Herbert Parr, Carl Barker, Carol Wallace, VerniceMorrison, Jack Bryan, Alvin Moore,Bonnie Strawderman,Defendants-Appellees.
No. 87-7282.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1987.Decided Nov. 23, 1987.

Ethel Mae Lassiter, appellant pro se.
Eric Karl Gould Fiske, Office of Attorney General of Virginia, for appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Final judgment was entered in this case on March 18, 1987.  Appellant's notice of appeal and motion to proceed in forma pauperis were not filed until May 5, 1987.  These papers did not request an extension of the appeal period.  Because appellant failed to note her appeal within the 30-day period provided by Fed.R.App.P. 4(a)(1) or to request an extension of the appeal period within the 30-day period provided by Fed.R.App.P. 4(a)(5), we lack jurisdiction over the appeal.    See Shah v. Hutto, 722 F.2d 1167 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).


2
We therefore dismiss the appeal as untimely filed.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  Appellant's motion for appointment of counsel and alternative motion for oral argument concerning the transmission of the record on appeal are denied.


3
DISMISSED.